 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330Saylor™s, Inc. and Local 67, Operative Plasterers™ and Cement Masons™ International Association of The United States and Canada, AFLŒCIO, Peti-tioner and Local 9, International Union of Bricklayers and Allied Craftworkers, AFLŒCIO, Intervenor.  Case 7ŒRCŒ22037 September 30, 2002 ORDER DENYING REVIEW BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The National Labor Relations Board has carefully con-sidered the Petitioner™s request for review of the Re-gional Director™s Decision and Order (pertinent portions of which are attached).  The request for review is denied as it raises no substantial issues warranting review. The Petitioner™s request for review contends that the Regional Director erred in finding (1) that a 9(a) relation-ship was established by the contractual language in the collective-bargaining agreement between the Employer and the Intervenor and (2) that the Petitioner™s challenge to the Intervenor™s 9(a) status, occurring more than 6 months after the Employer™s grant of 9(a) status to the Intervenor, is untimely.  The Regional Director™s find-ings are correct under existing Board precedent.  See Central Illinois Construction, 335 NLRB 717 (2001); Pontiac Ceiling & Partition Co., 337 NLRB 120 (2001); Reichenbach Ceiling & Partition Co., 337 NLRB 125 (2001); and Verkler, Inc., 337 NLRB 128 (2001).1Our dissenting colleague disagrees with this existing precedent with regard to both issues.  Although as to the contractual language issue he clearly advocates a reversal of Central Illinois, he attempts to distinguish existing precedent as to the timeliness issue.  Contrary to his con-tention, in Pontiac, Reichenbach, and Verkler, the Board rejected the argument put forth in his dissentŠthat the Board should allow a union™s 9(a) status to be challenged by another union beyond the 6-month period following its establishment.  Those cases, like the present case, arose out of the na-tionwide dispute between the International Union of Bricklayers and Allied Craftworkers, AFLŒCIO, and the Operative Plasterers™ and Cement Masons™ International Association of the United States and Canada, AFLŒCIO.                                                                                                                       1 Member Bartlett agrees that, under Board precedent, the agree-ment here contains language sufficient to establish a 9(a) relationship.  Accordingly, in the absence of a three-member Board majority to re-consider that precedent, he joins in denying review inasmuch as the petition was not filed within 6 months after 9(a) recognition was granted and thus any claim that the Intervenor lacked majority status at the time of recognition would be untimely.  He further notes that the Petitioner will have the opportunity to file a new petition during the upcoming 30-day window period between 60 and 90 days prior to expiration of the current agreement on August 1, 2003. In Reichenbach and Verkler the Plasterers made the same argument to the Regional Director and the Board that it does here, i.e., that the 6-month period should not begin to run until it had actual notice of the establishment of the Bricklayers™ 9(a) status, and in Pontiac the Bricklay-ers made the same argument with regard to the Plaster-ers™ 9(a) status.  The Regional Director squarely rejected this argument in each case, and the Board denied review in each case.  Accordingly, we find no merit in our col-league™s contention that those cases do not require that the petition in this case be dismissed.  MEMBER COWEN, dissenting. Contrary to the Regional Director, I would find that the Intervenor, Bricklayers Local 9, has not provided sufficient evidence to establish that its successive con-tractual agreements with the Employer create a 9(a) bar-gaining relationship.  Rather, I find that the Intervenor has only a prehire agreement with the Employer that the Act specifically sanctions for the construction industry under Section 8(f).  I therefore would process the instant petition filed by the Petitioner, Local 67, Operative Plas-terers and Cement Masons, because it raises a question concerning representation under Section 9(c) of the Act.1The Intervenor and the Employer in this case have maintained a bargaining relationship since 1998.  Their most recent collective-bargaining agreement is effective from June 22, 2000, through August 1, 2003.  In both their initial 1998 contract and the 2000 successor agree-ment, the Employer and the Intervenor have included contractual language ﬁacknowledg[ing]ﬂ that they have a 9(a) relationship.  Thus, these contracts provide, in perti-nent part, that:  The Union has submitted to the Employer evidence of majority support, and the Employer is satisfied that the Union represents a majority of the Employer™s Em-ployees in the bargaining unit described in the current collective bargaining agreement between the Union and the Employer.  Based on the recent decision Central Illinois Construc-tion, supra, the Regional Director found that the contrac-tual language of the collective-bargaining agreements between the Employer and the Intervenor was sufficient to confer 9(a) status.  The Regional Director stressed that in Central Illinois, the Board stated that a union may  1 John Deklewa & Sons, 282 NLRB 1375, 1377 (1987), enfd. sub nom. Iron Workers Local 3 v. NLRB, 843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889 (1988), as discussed infra, holds that 8(f) agree-ments do not bar the processing of valid petitions filed pursuant to Secs. 9(c) and (e) of the Act.  I rely on the Board™s decision in Deklewa only for purposes of the analysis in this dissent. 338 NLRB No. 35  SAYLOR™S, INC. 331establish 9(a) status in the construction industry where its 
collective-bargaining agreement with the employer: 
 unequivocally indicates that (1) the union requested 

recognition as the majority or Section 9(a) representa-
tive of the unit employees; (2) the employer recognized 
the union as the majority or Section 9(a) bargaining 
representative; and (3) the employer™s recognition was 
based on the union having show
n, or having offered to 
show, evidence of its majority support. [footnote omit-
ted] 
 Id. at 720.  Because he found th
at the contractual language in this case effectively meets a
ll three of these criteria, the 
Regional Director concluded that the Intervenor has been 
the 9(a) representative of the bargaining unit employees 
since it entered into a bargaining relationship with the Em-
ployer in August 1998.  Therefore, he dismissed the instant 
petition. 
Contrary to the Regional Director™s analysis, I con-
clude that there are only two valid means for creating 
9(a) status in the construction industry and they are iden-
tical to the requirements for unions to attain that status 
outside the construction industry.  In order for unions to 

become 9(a) bargaining representatives, I would require 
that they demonstrate their 
majority status either (1) 
through certification following a Board-conducted elec-
tion or (2) through voluntary recognition based on the employer™s card check showing that the union holds ma-
jority status in the bargaining unit.
2In Deklewa, supra at 1377Œ1378, the Board set forth 
four basic tenets governing 8(f) prehire bargaining rela-

tionships for the construction industry: 
 (1) a collective-bargaining agreement permitted by 

Section 8(f) shall be enfor
ced through the mechanics of 
Section 8(a)(5) and Section 
8(b)(3); (2) such agree-ments will not bar the processing of valid petitions [for 
Board certification] filed pursuant to Section 9(c) and 
Section 9(e); (3) in processing such petitions, the ap-
propriate unit normally will be the single employer™s 

employees covered by the agreement; and (4) upon the 
expiration of such agreements, the signatory union will 
enjoy no presumption of majority status, and either 
party may repudiate the 8(f) bargaining relationship. 
 Critically, Deklewa also held, in line with the criteria 
for 9(a) status stated above, that there are only two 
                                                          
                                                           
2 I also accept that an employer™s
 polling of the unit employees be-
fore initial recognition may be a le
gitimate vehicle for demonstrating 
majority status if the polling is done with proper safeguards for the 
employees™ freedom of choice.  See 
Precision Striping
, 284 NLRB 
1110, 1112 fn. 6 (1987). 
means by which a union may 
elevate an 8(f) bargaining relationship to 9(a) status with the additional rights and 
protections that majority status affords: either through a 
Board election or ﬁfrom vol
untary recognition accorded to the union . . . based on a clear showing of majority 
support among the unit employees, e.g., a valid card ma-
jority.ﬂ  Id
. at 1387 fn. 53.  Furthermore, there is a pre-
sumption that a bargaining relationship in the construc-
tion industry is 8(f) rather than 9(a), and the burden of 
proving a 9(a) relationship rests on the party seeking the 
benefits of majority status.
3  It is undisputed that a union holds 9(a) status if it pre-
vails in a Board election and receives certification as the 
unit employees™ exclusive bargaining representative.  
This method of attaining majority status also best serves 
to protect the interest of 
the employees™ free choice to 
determine their bargaining representative. 
Controversy may arise, however, when the party as-
serting the 9(a) relationship seeks to establish it by dem-
onstrating, as permitted by the second test in 
Deklewa, that the employer voluntarily granted the union majority 
recognition.  In 
NLRB v. Goodless Electric Co.
,4 the 
court examined the Board™s then-existing requirements 

for transforming an 8(f) relati
onship into 9(a) status and found that the Board had been applying a three-pronged 
test for 9(a) voluntary recognition:  
 (1) the union must expressly and unequivocally de-
mand recognition as the employees™ Section 9(a) repre-
sentative; (2) the employer must expressly and un-
equivocally grant the requested recognition; and (3) 
that demand and recognition must be based on a 
con-temporaneous 
showing that the union enjoys majority 
support of the employers™ workforce. [Emphasis in 
original.] 
 I would adopt the 
Goodless Electric
 criteria for obtain-ing 9(a) status with the additional requirement that, as 

stated, the ﬁcontemporaneous 
showingﬂ of majority 
status may emanate only from 
a card check that the em-
ployer has conducted.  As the Fourth Circuit correctly 
pointed out in 
American Automatic Sprinkler Systems
:5 The Board™s willingness to credit the employer™s vol-
untary recognition absent any contemporaneous show-
ing of majority support would reduce this time-honored 
alternative to a Board-certified election to a hollow 
form which, though providing the contracting parties 
stability and repose, would offer scant protection of the 
employee free choice that is a central aim of the Act. 
 3 H.Y. Floors & Gameline Painting
, 331 NLRB 304 (2000). 
4 124 F.3d 322, 328Œ329 (1st Cir. 1997). 
5 163 F.2d 209, 222 (4th Cir. 1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332Cf. Higdon
, 434 U.S. 335, 349 (651) (ﬁPrivileging un-
ions and employers to execute and observe pre-hire 
agreements in an effort to
 accommodate the special cir-
cumstances in the construction industry may have 
greatly convenienced unions and employers, but in no 
sense can it be portrayed as an expression of the em-
ployees™ organizational wishes.ﬂ). 
 To summarize my view, the party asserting 9(a) status 
has the burden either to pres
ent a Board certification or evidence of a contemporaneous 
card majority to establish 
9(a) status; otherwise, I would find that the bargaining 

relationship falls within 8(f), as here.   By contrast, the Regional Director found in this case, 
based merely on incantational language in the Interve-
nor™s collective-bargaining 
agreement with the Em-
ployer, that the contractual parties had intended to estab-
lish a 9(a) relationship and that no further analysis was 

necessary.  I find that the Regional Director erred in not 
imposing the requirement set forth in both 
Goodless 
Electric and American Automatic Sprinkler Systems
 that 
the Intervenor actually demonstrate its majority status as 
of the time that the Employer granted it recognition.  
Based on its failure to make this showing, the Intervenor 
has not met the burden of establishing 9(a) status. 
Thus, it is clear that the Intervenor is not the 9(a) bar-
gaining representative of the unit employees.  Contrary 

to the Regional Director, I further conclude that Section 
10(b) of the Act does not preclude the Petitioner from 
challenging the Intervenor™s purported 9(a) status.  The 

10th Circuit in 
NLRB v. Triple C Maintenance, Inc.
, 219 F.3d 1147, 1151 (10th Cir. 2000), set forth a two-part test 

for determining whether unions representing employees 
in the construction industry held 9(a) status based on ﬁ(1) 
whether the relationship between the union and the em-
ployer was governed by Section 8(f) or Section 9(a), and 
(2) whether Section 10(b) precludes the employer from 
attacking the formation of a 9(a) relationship.ﬂ  Specifi-

cally, regarding the 10(b) prong of this test, the court 
stated that:  Finally, the manner in which the burdens are allocated 

to the collective bargaining parties demonstrates the 
reasonableness of applying a period of limitations in 
the construction industry.  Initially, under Deklewa, we presume that a contract formed between a union and an 

employer primarily engaged in the construction indus-
try is governed by Section 8(f).  Once the party assert-
ing a 9(a) relationship demonstrates that the employer 
has recognized the 9(a) status of the union, then the 
presumption in favor of Section 8(f) dies and a 9(a) re-
lationship exists.  However, a second presumption 
comes into play when a 9(a) relationship is established.  
Where a union has demonstrated, at least facially, that a 

9(a) relationship exists, it enjoys a presumption of ma-
jority status for the duration 
of the contract or for a rea-sonable period.  In order to reconcile these two pre-
sumptions, we hold that if a party challenges the un-
ion™s majority status within a reasonable period of time 
from the date of recognition, then the burden remains 
on the union to prove its majority support in accor-
dance with the initial Secti
on 8(f) presumption.  [Foot-
note omitted.]  After a reasonable period of time has 
passed since the 9(a) recognition, and in keeping with 
the 9(a) presumption of majority support, it is then rea-
sonable to preclude an attack on the 9(a) relationship 
based on a lack of majority support. This allocation of 
burdens also preserves the NLRA™s goals of uniformity 
and stability.  
 Id. at 1159.
6  The Board has consistently held that the bur-
den of proving actual or constructive notice of the operative 
facts that is sufficient to begin the running of the 10(b) pe-
riod ﬁrests squarelyﬂ on the party asserting it.
7  Critically, as the court stressed in 
Triple C Maintenance
, the limitations 
period ﬁdoes not begin to run until the parties have notice of 

the alleged . . . Section 9(a) recognition.ﬂ  Id. at fn. 7. 
Application of these princi
ples to the present case 
leads to a different result than the Regional Director 
reached.  In finding that the Intervenor had 9(a) status, 
the Regional Director, as stated, relied substantially on 
the Board™s decision in Central Illinois Construction
,8 which expressly adopted the 10th Circuit™s criteria for 
the establishment of 9(a) relationships in the construction 
industry set forth in 
Triple C Maintenance
 and NLRB v. Oklahoma Installation Co.
, 219 F.3d 1160 (10th Cir. 
2000).  Yet, the Regional Director ignored the Tenth 
Circuit™s holding in 
Triple C Maintenance
 that the union 
asserting 9(a) status continues to have the burden to 
prove its majority support if there is a challenge ﬁwithin 
a reasonable period of time from the date of recognition.ﬂ  
219 F.3d at 1159.
9  As stated, the burden rested on the 
                                                          
 6 The court™s two-part test for resolving this issue is consistent with the Fourth Circuit™s analysis in  
American Automatic Sprinkler Systems, which melded the conjunctive criteri
a there into a single component.  
As the court itself stated in 
Triple C Maintenance, ﬁ[a] close reading of 
American Automatic Sprinkler reveals that its holding does not contra-
dict ours.ﬂ  Id. 
7 See, e.g., R.G. Burns Electric
, 326 NLRB 440, 446 (1998). 
8 I was not on the Board when 
Central Illinois Construction
 issued, and I do not pass on the validity of the holding there. 
9 The Regional Director instead found that, under 
Casale Industries
, 311 NLRB 951, 952Œ953 (1993), the limitations period of Sec. 10(b) 
would preclude any future challenge
 to the Intervenor™s purported 
majority status.  
Casale, in my view, is distinguishable from the present 
situation.  Thus, as the Regional Di
rector pointed out, ﬁ[t]he challenge 
to 9(a) status in 
Casale was interposed not by a third party, but by a 
participating union that had stipul
ated to the conduct of a non-Board 
 SAYLOR™S, INC. 333Intervenor, as the party asserting the limitations bar in 
this case, to establish either actual or constructive notice 
of the alleged 9(a) recognition by the Petitioner.  The 
Intervenor has failed to meet this burden here.  In reject-
ing the Intervenor™s 10(b) argument, I note that the re-
cord does not establish that either party to the relevant 
collective-bargaining agreement 
ever gave a copy of the 
agreement to the unit employ
ees.  The Intervenor, there-
fore, cannot establish that the unit employees it repre-
sents had notice of the asserted 9(a) provision.  More-
over, even if the Intervenor did establish that the em-
ployees had such knowledge, this showing would not 
necessarily impute constructive notice to the Petitioner, 
particularly since it presently lacks any representative 
status with respect to these employees.
10  Thus, the Intervenor™s argument for finding a 10(b) 
limitations bar in the present case rests, at best, on incan-
tational language in its collective-bargaining agreement 
with the Employer that remains subject to challenge un-
der Triple C Maintenance
.  It is well established that the 
10(b) limitations period serves as a shield to protect par-
ties from the filing of unfair labor practice charges based 
on events occurring more than 6 months before the 
charge date.11  I do not believe that Congress also in-
tended this section to become a sword to thwart em-
ployee free choice in the construction industry by barring 
attacks, such as the Petitioner™s here, on the legitimacy of 
the incumbent™s majority status.
12                                                                                              
                                                           
election that resulted in the grant of
 9(a) recognition to the prevailing 
union.ﬂ  By contrast, there is no evidence that the Petitioner had any 
knowledge that the Employer and the Intervenor were attempting to 
confer 9(a) status when they execu
ted the existing collective-bargaining agreement.  The presumption under 8(f) is that unions representing 

construction industry employees do not enjoy majority status.  I do not 
believe that the 10(b) limitations peri
od should be effectively used as a 
vehicle to rebut this presumption.  The better view, and the view of the 
10th Circuit which the Board said it was adopting in 
Central Illinois, is to apply the presumption to a barg
aining relationship unless the party 
seeking to establish 9(a) status can meet the relevant test set forth 

above. 
10 See, e.g., Nursing Center of Vineland
, 318 NLRB 337, 338 
(1995); 
Adair Standish Corp.
, 295 NLRB 985, 986 (1989). 
11 See, e.g., Koppers Co., 163 NLRB 517 (1967). 
12 The Board™s recent decisions in Pontiac Ceiling & Partition Co.
, 337 NLRB 120 (2001), 
Reichenbach Ceiling & Partition Co.
, 337 
NLRB 125 (2001), and 
Verkler, Inc., 337 NLRB 128 (2001), issued on 
December 20, 2001, do not require a c
ontrary result.  Those cases did 

not address the question of the suffici
ency of notice of the alleged 9(a) 
relationship in considering the contract bar issue.  Under these circum-
stances, these cases cannot stand fo
r the proposition that the Board so quickly abandoned its clear statement in 
Central Illinois Construction
 that it was adopting the criteria set forth by the Tenth Circuit.  Further-
more, the Petitioner has specifically argued in this case that its petition 
is not barred due to the absence of
 evidence that it had knowledge of the Employer™s and the Intervenor™s in
tent to establish a 9(a) bargaining 
relationship. 
For these reasons, I conclude that existing precedent in 
Central Illinois Construction
 does not support dismissal 
of the instant petition.  Accordingly, I would reverse the 
Regional Director and process this petition in order to 
provide the employees with the opportunity to decide 
whether they wish to be represented by the Petitioner. 
APPENDIX DECISION AND ORDER Upon a petition duly filed under Section 9(c) of the National 
Labor Relations Act, as amended (the Act), a hearing was held 
before a hearing officer of the National Labor Relations Board 
(the Board). Pursuant to the provisions of Section 3(b) of the Act, the 
Board has delegated its authority in this proceeding to the un-
dersigned. Upon the entire record in this proceeding,1 I find: 1.  The hearing officer™s rulings made at the hearing are free 
from prejudicial error and are hereby affirmed. 
2.  The Employer is engaged in commerce within the mean-
ing of the Act and it will effectuate the purposes of the Act to 

assert jurisdiction herein.23.  The labor organizations involved herein claim to repre-
sent certain employees
 of the Employer.
34.  No question affecting commerce exists concerning the 
representation of certain employees of the Employer within the 
meaning of Section 9(c)(1) and Sections 2(6) and (7) of the 
Act.  
Plasterers Local 67 (the Petitioner), filed the instant petition 
on June 29, 2001, requesting certification of representative in a 
bargaining unit comprised of all full-time and regular part-time 
plasterers employed by Salyor™s
, Inc. (the Employer) working 
at and out of its facility; but excluding guards and supervisors 
and all other employees as defined in the Act.  Bricklayers 
Local 9 (the Intervenor), asserts that the Employer is bound to a 
9(a) collective-bargaining agreem
ent with the Intervenor effec-tive from June 22, 2000, through August 1, 2003, covering 

plasterers, which bars the instant petition and requires its dis-
missal.  The Petitioner does not contest the validity of the col-
 1 The Petitioner and Intervenor filed briefs, which were carefully considered. 2 The Employer did not participate in the hearing held on November 
5, 2001, and, therefore, the parties were unable to stipulate to the Em-
ployer's activities in commerce.  
The uncontroverted record evidence establishes that the Employer performed between 10Œ15 jobs as a plas-
tering contractor outside the State of Michigan.  The gross revenues to 
the Employer from these jobs, all of which were performed in the State 
of Ohio, were estimated to be well in excess of $50,000. 
3 Since the Employer did not participate in the hearing, testimony 
was adduced from both the Petitioner 
and Intervenor concerning their labor organization status.  The record establishes that both the Peti-
tioner and Intervenor have numer
ous collective-bargaining relation-
ships and agreements with various
 employers and multiemployer asso-
ciations throughout the State of Michig
an.  Both organizations exist for 
the purpose of dealing with employers concerning grievances, wages, 
hours, and working conditions.  Empl
oyees participate in both organi-
zations, wherein they elect officers, 
and both organizati
ons have bylaws 
governing their operations.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334lective-bargaining agreement, or that the Intervenor has main-
tained a collective-bargaining relationship with the Employer 
since approximately August 1998.  Instead, the Petitioner con-

tends that despite clear language 
in the contract establishing the Intervenor™s 9(a) status, as a third party to the collective-
bargaining agreement it is not foreclosed from challenging the 
Intervenor™s majority status by the filing of the instant petition 
outside of 6 months from the creation of the collective-
bargaining relationship. The Employer is a plastering contractor in the construction 
industry and is owned by Jess Saylor.  The Employer employs 
approximately 40Œ50 plasterers w
ho are covered by the existing 
contract.  Both the existing and expired contracts contain the 
following recognition language:    The Employer which is a 
Section 9(a) Employer 
within the meaning of the National Labor Relations Act, 
hereby recognizes and acknowledges that the Union is the 
exclusive representative of all of its Employees in the clas-
sifications of work falling within the jurisdiction of the 
Union, as defined in Article II of this Agreement, for the 
purpose of collective bargaining.  . . . . The Union has submitted to the Employer evidence of 
majority support, and the Empl
oyer is satisfied that the 
Union represents a majority 
of the Employer™s Employees 
in the bargaining unit described in the current collective 

bargaining agreement between the Union and the Em-
ployer. 
The Employer therefore voluntarily agrees to recog-
nize the Union as the exclusive bargaining representative 
of all Employees in the contractually described bargaining 
unit on all present and future jobsites within the jurisdic-
tion of the Union, unless and until such time the Union 
loses its status as the Employees' exclusive representative 
as a result of a NLRB election requested by the Employ-
ees. 
The Employer and the Union acknowledge that they 
have a 9(a) relationship as defined under the National La-bor Relations Act and that this Recognition Agreement 
confirms the on-going obligation of both parties to engage 
in collective bargaining in good faith.  The Intervenor relies entirely upon the foregoing language to 
establish that its bargaining rela
tionship is governed by Section 
9(a), thereby barring the instant petition that has been filed mid-
term of the existing contract.  
Showing that a construction in-
dustry employer has granted voluntary recognition under Sec-
tion 9(a) may be accomplished by an examination of either 
contractual language standing alone, or surrounding circum-stances.  Proof by way of the former is governed by 
Central Illinois Construction, 335 NLRB 717 (2001), in which the 
Board expressly adopted the approach taken by the U.S. Court 

of Appeals for the 10th Circuit in 
NLRB v. Triple C Mainte-nance, Inc., 219 F.3d 1147 (10th Cir. 2000), and NLRB v. Okla-
homa Installation Co., 219 F.3d 1160 (10th Cir. 2000). In Central Illinois, the Board held that a recognition agree-ment or contract provision will be independently sufficient to 
establish a union™s 9(a) status where the language unequivo-
cally indicates that (1) the union requested recognition as the 
majority or 9(a) bargaining representative; (2) the employer 
recognized the union as the majority
 or Section 9(a) representa-tive; and (3) the employer™s recognition was based upon the 
union having shown, or having offered to show, evidence of its 
majority support.   
Based on the foregoing language, under the standards expli-cated in Staunton Fuel, the parties have clearly set forth their 
intent to create a relationship authorized by Section 9(a) of the 

Act.  Although the language does not specifically state that the 
Intervenor requested recognition, it states that the Employer 
granted 9(a) recognition based upon evidence submitted by the 
Intervenor, which clearly indicates that the Intervenor requested 
recognition from the Employer.  
Nova Plumbing, 336 NLRB 633 (2001).  It also clearly states that the Employer recognized 

the Intervenor as the majority representative based on evidence 
submitted by the Intervenor to the Employer that the Intervenor 
represents a majority of 
the employees in the unit.
 Accordingly, 
as of August 1998 the Intervenor was the exclusive collective-bargaining representative of th
e Employer's employees pursu-
ant to Section 9(a) of the Act. However, relying on a footnote in 
H .Y. Floors & Gameline 
Painting, 331 NLRB 304 (2000), the Petitioner contends that 
since it is a third party to the contract between the Employer 
and the Intervenor, the contract should not bar the instant peti-
tion regardless of the limitations 
contained in Section 10(b) of 
the Act.  In H.Y. Floors
, the Board found that an individual employee-petitioner, a nonparty to a recognition agreement 
between his employer and th
e union, was not estopped from challenging 9(a) recognition of the union.  Furthermore, the 
Board found that the individual had timely challenged the un-
ion™s majority status by filing a decertification petition within 7 
weeks of the initial grant of recognition, but in a footnote spe-
cifically did not pass on whether such a representation petition 
must be filed within 6 months of the recognition as discussed in 
Casale Industries, 311 NLRB 951, 952 fn. 8 (1993).   In Casale, the Board ruled, ﬁif a construction industry em-
ployer extends 9(a) recognition to a union, and six months 
elapse without a charge or petition, the Board should not enter-
tain a claim that majority status was lacking at the time of rec-
ognition.ﬂ  Casale, supra at 953.  However, the Board limited 
its holding to situations where the parties clearly intended to 

create a 9(a) relationship and dis
tinguished cases where there is no showing that the parties meant to forge a relationship under 
9(a).  See 
J & R Tile
, 291 NLRB 1034 (1988); Brannon Sand & 
Gravel Co.
, 289 NLRB 977 (1988); American Thoro-Clean, 283 NLRB 1107 (1987).  The challenge to 9(a) status in 
Casale was interposed not by a third party, but by a participating union 
that had stipulated to the conduct of a non-Board election that 
resulted in the grant of 9(a) recognition to the prevailing union. Since the parties clearly intended to create a 9(a) relationship 
in the instant case, 
Casale likewise governs an attack on the 
Intervenor™s status.  In Casale, 311 NLRB at 953, the Board noted the Supreme Court™s admonishment in 
Machinists Local Lodge 1424 v. NLRB (Bryan Mfg.Co.)
, 362 U.S. 411 (1960) that:   SAYLOR™S, INC. 335In nonconstruction industries, if an employer grants Section 9 
recognition to a union and more than 6 months elapse, the 
Board will not entertain a claim that majority status was lack-
ing at the time of recognition.  A contrary rule would mean 
that longstanding relationships w
ould be vulnerable to attack, and stability in labor relations would be undermined. 
 Because the Board in 
John Deklewa & Sons
, 282 NLRB 
1375 (1987), enfd. sub nom. Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889 (1988), 
ruled that unions in the construction industry should not be 
treated less favorably than those in nonconstruction industries, 
the Court™s concern for stability of labor relations in long-
standing bargaining relationship is no less applicable to the 
instant Employer.  More than 3 years has elapsed in the present 

case since the grant of 9(a) rec
ognition to the Intervenor.  The identity of the party attacking a long-standing bargaining rela-

tionship hardly minimizes the instability created by an untimely 
challenge to the union™s majority status.  Yet, the Petitioner 
argues that since it was not aware of the 9(a) nature of that 
relationship, it should not be subject to any time limitation in 
raising a challenge to the Intervenor™s majority status.  It is 
noteworthy, however, that the Pe
titioner™s showing of interest derives from employees who have
 been covered by successive 
collective-bargaining agreements that clearly bestow 9(a) status 

on the Intervenor.  Obviously, 
the employees have been well 
aware of the Intervenor™s status 
as the majority representative.  
It is inconceivable that employ
ees could have avoided the result in Casale by authorizing a labor organization other than one 
that had participated in the initial election to years later chal-

lenge that incumbent™s 9(a) status.  Instead, it appears more 
logical to sanction only timely challenges to majority status that 
are made within 6 months of recognition, despite any reserva-
tions in H.Y. Floors.
  Consequently, I find that the Petitioner™s attack on the Inter-
venor™s 9(a) status is untimely and that the current collective-
bargaining agreement acts as a bar to the instant petition.
4IT IS ORDERED, based on the foregoing and the entire record, 
that the petition is dismissed.
5                                                            
 4 In its posthearing brief, the Petitioner contends that even if the in-
stant petition is barred, an election 
should nevertheless be ordered in a unit of plasterers that fall outside 
the geographic coverage of the Inter-
venor™s contract.  However, this i
ssue was not litigated at the hearing and the unit as described by the 
petition does not encompass such a 
request.  Furthermore, there is no r
ecord evidence that any of the Em-
ployer™s employees currently work outside the geographic confines of 
the contract, or that the Petitioner has an adequate showing of interest 
limited to any such employees.  Cons
equently, if the Petitioner desires a unit other than that covered by the Intervenor™s contract, it must file 

such a petition commensurate with su
ch a request and supported by the 
requisite showing of interest. 
5 Under the provisions of the Boar
d™s Rules and Regulations, a re-
quest for review of this Decision 
and Order may be filed with the
 Na-tional Labor Relations Board, addr
essed to the Executive Secretary, 
Franklin Court, 1099 14th Street, N.W., Washington, D.C. 20570.  This 
request must be received by the Bo
ard in Washington by December 11, 
2001. 
 